NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



JOHN BURKE,                                      )
                                                 )
               Petitioner,                       )
                                                 )
v.                                               )      Case No. 2D17-3042
                                                 )
DEPARTMENT OF HIGHWAY SAFETY                     )
AND MOTOR VEHICLES,                              )
                                                 )
               Respondent.                       )
                                                 )

Opinion filed March 7, 2018.

Petition for Writ of Certiorari to the Circuit
Court for the Sixth Judicial Circuit for
Pasco County; sitting in its appellate
capacity.

Eilam Isaak of Isaak Law, PLLC, Tampa,
for Petitioner

Christie S. Utt, General Counsel, and
Brandi Y. Thompson, Assistant General
Counsel, Department of Highway Safety
and Motor Vehicles, Tallahassee, for
Respondent.


PER CURIAM.


               Denied.


CASANUEVA, CRENSHAW, and SALARIO, JJ., Concur.